Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
Status of the Application
Claims 1, 11, and 22-35 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Amendment to the Claims and Remarks filed on 01/11/2022.
Claims 1, 11, 22-23, and 25 have been amended.
Claims 26-35 are newly added.
Claims 2-10 and 12-21 have been cancelled and are not considered at this time.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 11, and 22-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 falls within the statutory category of a process.  Independent claim 11 falls within the statutory category of an apparatus or system. Claim 22 falls within the statutory category of an article of manufacture. Claims 1, 11 and 22 are directed to certain methods of organizing human activity including managing personal behavior or interactions between people.
As per Claims 1, 11 and 22, the limitation of obtaining physiological data of a user based on a measurement value, as drafted, is a step executed by a system that, under its broadest reasonable interpretation, covers managing interactions between people but for the recitation of generic computer components.  That is, other than reciting “the processor is configured for,” nothing in the claim elements precludes the step from being a function which is an interaction between people.  The obtaining the physiological data of the user comprises steps which further specify the limitation including displaying multiple candidate calibration information identifiers, receiving a selection instruction for selecting the calibration information identifier, displaying the calibration information identifier as selected, obtaining compensation information corresponding to the calibration information identifier, and adjusting the measurement value according to the compensation information to obtain the physiological data of the user, which also amount to certain methods of organizing human activity because they are accomplished through management of human interactions and behavior such as October 2019 Update on Subject Matter Eligibility, activity of a single person, between two people and between a person and a computer falls into the grouping of certain methods of organizing human activity.  The activity of the claims is a person interacting with a computer to obtain physiological data through an interaction with the presented information to make selections and adjusting based on the selections. The adjusting a measurement value can also fall into the grouping of mental processes as it can be accomplished in any manner including performed in the human mind. The description of the compensation information including a first correspondence corresponding to the calibration information identifier being a first color and a second correspondence corresponding to the calibration information identifier being a second color different than the first color, and wherein each of the first and second correspondences correlates measurement values respectively with compensation values is not a functional limitation, but rather a description of the compensation information itself and thus merely further specifies the abstract idea.  Similarly, the limitation of sending the health consultation request of the user to a healthcare provider to provide health consultation service to the user based on the physiological data, as drafted, under its broadest reasonable interpretation, covers a method of organizing human activity which includes sending the physiological data which they have obtained to another person for the purpose of a provider treating a patient which is managing a personal interaction of the consultation between a patient and a provider.  Other than reciting, “via a server”, sending information which one person has obtained to another person is managing interactions between people.  If a claim limitation, under its broadest reasonable interpretation, covers 
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claim recites the additional element – a memory, a processor coupled to the memory, and the processor/first user terminal configured to receive login information from a graphical interface, processor/first user terminal obtaining data of a user, displaying on a graphical user interface the first and second correspondences, storing the physiological data into a medical record, and sending data to a second user terminal remotely.  The memory, processor and measurement sensor in these steps are recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The first and second user terminals are also recited at a high-level of generality and are described to be generic computer components such as a mobile phone, tablet, computer, wearable device, etc.    Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recites the additional elements of receiving login information of a first user account from a graphical interface, obtaining data by the first terminal, displaying a measurement value corresponding to a level according to standard reference values in a measurement time period, displaying the first and second correspondences, and receiving a health consultation request from a first user terminal i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  The display of a measurement value on the graphical user interface is described as including a background color, control style, text description, or animation effect corresponding to the level, which amounts to mere descriptive matter and not a functional limitation. The claims also recite the additional element of storing the physiological data into a medical record corresponding to the user account which also amounts to mere instructions to apply the exception.  As per MPEP 2106.05(f)(2) using a computer in its ordinary capacity for tasks such as receiving and storing data is applying the abstract idea to a routine computer.  Additionally, the use of a server to send the physiological data and health consultation request to a doctor terminal also amounts to mere instructions to apply the exception, because similarly to the storing step, transmitting data using a computer in its ordinary capacity has been found to be mere instructions to apply the exception, as per MPEP 2106.05(f)(2).  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea. 
e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The additional elements of displaying on the graphical user interface the first and second correspondences and displaying a measurement value corresponding to a level according to standard reference values in a measurement time period are also a well-understood, routine and conventional computer function in the field of data management because it is claimed at a high level of generality and includes presenting data on a general purpose computing component, as per MPEP 2106.05(d)(II), the courts have found activity including presenting offers and gathering statistics (OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93) to be well-understood, 
Dependent Claims 23-35 add additional limitations. Claim 23 includes binding a user account with a social account of the user and sending the physiological data to the social account which is an interaction between people and managing relationships and thus recites a certain method of organizing human activity similar to the independent claims.  The claim also recites receiving an activation of the binding key which amounts to insignificant extra-solution activity as necessary data gathering, similar to the independent claims. Claim 24 includes obtaining a first physiological data at a first time and a second physiological data at a second time, which are managing interactions between people and thus fall into the grouping of certain methods of organizing human activity, similar to the independent claim.  Additionally, the claim includes displaying a recommendation based on comparing the first and second data which is insignificant extra-solution activity as mere data outputting, and presenting data. Claim 25 includes generating a request in response to activation of a button which is also managing personal interactions.  As per the October 2019 update on Subject Matter Eligibility, activity of a single person, between multiple people, and between a person and a computer falls into the grouping of certain methods of organizing human activity.  The claim also recites receiving an input as an activation of the press-to-call button, which amounts to mere data gathering which is insignificant extra-solution activity and well-understood, routine and conventional activity 
The dependent claims do not integrate the judicial exception into a practical application or provide significantly more than the abstract idea because the additional elements and combination of elements do not impose meaningful limits on the judicial exception.  The dependent claims include receiving information or data, storing data, displaying information, and transmitting information to a user.  These elements are similar to those addressed in the independent claims and do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea for the same reasons as the independent claims.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea. Accordingly, Claims 1, 11, and 22-35 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant’s arguments, see Pages 13-19, “Regarding Claim Rejection Under 35 U.S.C. 101”, filed 01/11/2022 with respect to claims 1, 11 and 22 have been fully considered but they are not persuasive.  
Applicant argues that the proposed amendments to the claims include improvements to a user interface similar to Trading Technologies. Examiner disagrees because the claims in Trading Technologies are found eligible because they solve a specific problem of technology described in the specification of a user missing a price because the market has moved before the order can be entered and the transaction completed. The claims prevent the order entry at the changed price and allows for the user to capture the price at time of entry. Additionally, in the decision of Trading Technologies, the court explains that the claims do not simply claim displaying information on a graphical user interface but require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface's structure that is addressed to and resolves a specifically identified problem in the prior state of the art. In the proposed amendments to the claims of the present application, the user interface as claimed is only used for the purpose of receiving and displaying of specific information. There is no prescribed functionality related to the graphical user interface which solves a specific technical problem identified in the specification. Applicant argues that the instant claims are directed to the problem of how to increase portability of a health management device and how to engage doctor’s service without having to wait in line in person as in Paragraph 6 and 7 of the specification.  Examiner respectfully disagrees that the specification presents a technical solution.  The solution presented in the specification is 
Applicant argues that the instant claims require a specific graphical user interface with prescribed functionality to resolve a specific problem in the prior art, which amounts to more than merely displaying information.  Examiner notes that, as described above, the graphical user interface is used for receiving and displaying information such that it amounts to mere instructions to apply the exception as it is used as a general purpose computer component to apply the abstract idea of certain methods of organizing human activity.  The graphical user interface does not provide a particular functionality that solves a problem in the art.  The problem in the art provided by the specification is to improve the accuracy and efficiency of the measurement values which is accomplished by the abstract idea itself of adjusting the value based on the presented options of calibration information.  The graphical user interface does 
Examiner includes the previous response from the final rejection of 10/13/2021 as follows.  Making an adjustment in the measurement value based on the compensation information is part of the abstract idea itself.  Any innovation or improvement to making an adjustment in the measurement value is an innovation or improvement to the abstract idea itself which is ineligible subject matter.  No matter how much of an advance in the field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.  An advance of that nature is ineligible for patenting.  Additionally, the specification describes the improvement of the application over the prior art to be improving the efficiency of obtaining the health consultation service (specification [0087], [0093], [0141]) and improving the accuracy of a measurement value obtained by measurement using a test strip ([0403], [0431]). The claims do not recite an improvement to the device that measures the value but rather to the process of adjusting the measurement value based on a measurement value which is a process of following rules and instructions (methods of organizing human activity).  Therefore, the adjusting of the measurement value is directed to an abstract idea which is ineligible subject matter and improvement to the adjusting the measurement value is an improvement to the abstract idea itself which is ineligible subject matter.  Examiner also notes that MPEP 2106.05(f) addresses that the use of general purpose computers or computer components to improve the speed or efficiency inherent with applying the abstract idea on a computer does not integrate the 
Applicant’s arguments, see Page 19-21, “New Claims 26-35”, filed 01/11/2022 with respect to claims 26-35 have been fully considered but they are not persuasive.  As the independent claims remain rejected, so do the claims that depend on them.  The 101 rejection of Claims 26-35 are in the updated rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 


/EVANGELINE BARR/Primary Examiner, Art Unit 3626